 


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    GREGORY WAYNE KOZLOWSKI,

            Plaintiff,                                   JUDGMENT IN A CIVIL CASE

      v.                                                    Case No. 16-cv-478-wmc

    GREGORY VAN RYBROEK, PAUL LANE
    RICHARD SCHALLER, RANDY KLAS,
    JAMES STRAND, MICHAEL J.
    VANSISTINE, AND PATRICK CORK,

            Defendants.




           IT IS ORDERED AND ADJUDGED that judgment is entered

           (1) in favor of defendants as to:

                 (a) plaintiff Gregory Wayne Kozlowski’s state law, Eighth Amendment,
           Equal Protection and Substantive Due Process claims;

                 (b) all of plaintiff’s claims against defendants Michael Van Sistine and
           James Strand;

                   (c) plaintiff’s First Amendment claim related to restrictions placed on his
           calls, visits and incoming mail; and

                 (d) plaintiff’s First Amendment claim for damages related to restrictions
           placed on his outgoing mail;


           (2) in favor of plaintiff as to his First Amendment claim for injunctive relief

related to restrictions placed on his outgoing mail. Defendants are enjoined from re-

imposing the August 2016 Client Rights Limitation or Denial banning plaintiff Gregory



 
Judgment in a Civil Case                                                         Page 2
 

Wayne Kozlowski from sending mail to Department of Health Services patients,

Department of Corrections prisoners and county jail inmates, absent a specific finding

that Kozlowski’s efforts to send mail to those recipients presented a threat to

institution safety or security; and

         (3) this case is dismissed.




Approved as to form this 20th day of December, 2018.

/s/
William M. Conley
District Judge




/s/                                                        December 20th, 2018
Peter Oppeneer, Clerk of Court                             Date




 
